internal_revenue_service national_office technical_advice_memorandum date number release date index uil no third party contact case mis no tam -100359-00 cc dom it a b2 taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a b c x y issue s after reconsideration should the conclusion in our prior technical_advice_memorandum that the expenses_incurred by x in connection with the use of y should not be disallowed because they were not items with respect to a facility used in connection with an activity of a type generally considered to constitute entertainment etc under sec_274 of the internal_revenue_code be modified or affirmed conclusion s our prior conclusion that the expenses_incurred by x in connection with the use of y should not be disallowed as a deduction under sec_274 because x’s expenses for_the_use_of y are not items with respect to a facility is affirmed facts in your memorandum dated date you asked for reconsideration of a technical_advice_memorandum issued date with respect to x tam all of the facts contained in the tam are hereby incorporated by reference as stated in the tam x requested with the concurrence of the appeals_office our consideration of the issue whether sec_274 denies a deduction for the expenses x incurred at y we concluded that because x did not dominate the use of y to the extent of the exclusive use contemplated in sec_274 the disallowance for deducting items related to an entertainment_facility is inapplicable law and analysis the overlap between the two provisions contained in sec_274 creates a tension sec_274 limits the deductions available for items with respect to an entertainment activity sec_274 a b is more severe in that it completely disallows any deduction for items with respect to a facility used in connection with entertainment a facility is broadly defined as any item of personal or real_property owned rented or used by a taxpayer for or in connection with entertainment sec_1_274-2 of the income_tax regulations however as the united_states tax_court observed in 88_tc_1562 aff’d without published opinion 851_f2d_362 11th cir it is hard to conceive of any entertainment that does not involve a facility further the distinction drawn by congress between entertainment activities within the meaning of sec_274a and entertainment facilities within the meaning of sec_274 is fuzzy at best id pincite naturally from the taxpayer’s standpoint a limitation is preferable to a disallowance therefore the characterization of whether expenses are related to an entertainment activity as opposed to an entertainment_facility is often disputed the tax_court has determined that a material difference between an entertainment activity that includes the use of real or personal_property and an entertainment_facility is whether the property used for the entertainment is occupied exclusively by the taxpayer for or during the recreation or entertainment id pincite see also on shore quality control specialist inc v commissioner t c m in your opinion y was occupied exclusively by x as support for this determination you have focused on the related_party status of several principal actors ie in your request for reconsideration you noted that a and b own both x and c and c owns y notwithstanding the formal distinctions between a b c and x you have urged in your request for reconsideration that the personal_use of y by a and b shouldn’t preclude a determination that under the facts presented ie pursuant to an oral arrangement x used y as needed and y was not leased to anyone else x’s use of y was exclusive as a general statement of the law we agree with you however just as the personal usage of y by the controlling shareholders of x a and b further if sec_274 had denied the deduction we were then asked to consider whether the exceptions of sec_274 or applied because of our conclusion there was no need to address these questions for their personal entertainment amusement or recreation wouldn’t preclude exclusive usage from being attributed to x we also did not uncover in our research any per se rule making it determinative to the contrary absent some compelling reason to pierce the corporate veil it is a well-established principle of tax law that the formal distinctions between different albeit related_taxpayers should be respected catalano v commissioner tcmemo_1998_447 citing to 319_us_436 c b the term entertainment may include an activity the cost of which is claimed as a business_expense by the taxpayer which satisfies the personal living or family needs of any individual sec_1_274-2 the cases in which the use of a facility by a shareholder is essentially attributed to the corporate taxpayer all have one thing in common that has not been demonstrated here the corporate taxpayer in question bore the costs of the shareholder’s personal usage ie it entertained the shareholder see catalano frisbie v commissioner t c m mcreavy v commissioner t c m nguyen v commissioner t c m schautz co v u s 567_f2d_373 ct_cl and oleander co v u s civil no 77-81-civ-7 and civil no 77-80-civ-7 e d n c therefore we believe that before a or b’s use of y taints x’s separate use of y x must have paid for at least some of a or b’s personal family or living needs and x must have claimed that cost as a business_expense neither factor the payment nor the claimed expense has been established in our view unlike in harrigan lumber and on shore quality control cases the facts do not demonstrate that x dominated the use of y so we cannot consider its use to be the exclusive use contemplated in sec_274 rather in the situation presented payment was made for a short term nonexclusive use in connection with overnight lodging in a manner more similar to the payments made in united title v commissioner tcmemo_1988_38 accordingly we affirm our prior conclusion that the expenses_incurred by x in connection with the use of y should not be disallowed under sec_274 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent note that the reverse situation ie a complete absence of any personal_use by the taxpayer is also not determinative and does not insulate the property from being an entertainment_facility 89_tc_978
